Case 2:20-cr-20017-TLB Document 541 _~ Filed 09/13/21 Page 1 of 1 PagelD #: 2680

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

UNITED STATES OF AMERICA PLAINTIFF

V. CASE NO. 2:20-CR-20017-008

TRAYE EVERETT MARTIN DEFENDANT
ORDER

 

Currently before the Court is the Report and Recommendation (Doc. 273) filed in
this case on December 9, 2020, by the Honorable Mark E. Ford, United States Magistrate
Judge for the Western District of Arkansas. Both parties have waived the right to object
to the Report and Recommendation for the purpose of expediting acceptance of the guilty
plea in this matter. /d. at J 3.

The Court has reviewed this case and, being well and sufficiently advised, finds
that the Report and Recommendation is proper and should be and hereby is ADOPTED
IN ITS ENTIRETY. Accordingly, Defendant's guilty plea is accepted. The written plea
agreement will be subject to final approval by the undersigned at sentencing.

IT IS SO ORDERED on this | » day of September, 2021.

THY L/BROO
UNITED STAT ISTRICT JUDGE

 
    
 

 
